HAWKINS, J.
The appeal is from an order of the judge of the district court of the Sixty-Sixth judicial district of Texas remanding appellant without bail, under an indictment charging him with rape.
Appellant has now filed an affidavit with this court advising that since the appeal he has been tried upon said indictment, the trial resulting in a conviction for the offense of aggravated assault, and, upon appeal from that conviction, he has been released upon a recognizance, and therefore he no longer desires to prosecute the appeal in the present case.
At his request the appeal is dismissed.